Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 2-16 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10242998. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-7 and 10-14 of the examined application are anticipated and the same scope of invention by claim 1 of the reference such a semiconductor memory device comprising: a laminated body including a plurality of control gate electrodes laminated in a first direction, and having longitudinally a second direction intersecting with the first direction; a first insulation separating layer arranged along the laminated body and having longitudinally the second direction; a plurality of semiconductor layers having longitudinally the first direction, having a peripheral area surrounded by the plurality of control gate electrodes, and arranged in a plurality of rows within the laminated body, the plurality of rows being arranged in a third direction intersecting with the first direction and the second direction, the plurality of semiconductor layers including a first semiconductor layer positioned in a first row and a second semiconductor layer positioned in a second row, the first row being closer to the first insulation separating layer than the second row; a plurality of first memory portions disposed between a control gate electrode of the plurality of control gate electrodes and the first semiconductor layer; a plurality of second memory portions disposed between the control gate electrode and the 
	The examined application claims 7-9 and 15-16 are also obvious over the reference claim 1 because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the plurality of semiconductor layers include a third semiconductor layer positioned in a third row, and the second row is positioned between the first row and the third row while in the reference claimed a plurality of semiconductors … a width of the semiconductor positioned in a first row… larger than a width of in a second row. Therefore, one of ordinary skill in the art would have recognized that there are more than two semiconductor layers and having a variable width as shown in Fig. 13 of the reference.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
Claim 2 is rejected under 35 U.S.C. § 112 , first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 2 and 10, lines 8-9, a phrases “the plurality of rows being arranged in a third direction intersecting with the first direction and the second direction” is not described in the specification.
Claim Rejections - 35 USC § 112
6.	Claims 2 and 10 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claims 2 and 10, lines 8-9, a phrases “the plurality of rows being arranged in a third direction intersecting with the first direction and the second direction” is unclear and confusing. How does it relate to “a plurality of bit lines extending in the third direction” in claims 2 and 11, line 17. In the memory array the row or the word lines and the column or the bit line are intersecting.
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827